                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:19CR173

      vs.
                                                                ORDER
ANTHONY JORDAN COOK,

                    Defendant.


      Before the Court are the Findings and Recommendation (F&R) of Magistrate

Judge Michael D. Nelson, ECF No. 27. The F&R recommends that the Defendant’s

Motion to Suppress, ECF No. 16, be denied as moot. No objections to the F&R have

been filed within the time designated. After a review of the Court record in this matter,

including the Magistrate Judge’s very thorough and well-reasoned F&R,

      IT IS ORDERED:

      1.     The Magistrate Judge’s Findings and Recommendation, ECF No. 27, are

             adopted; and

      2.     The Defendant’s Motion to Suppress, ECF No. 16, is denied as moot.



      Dated this 10th day of September, 2019.

                                                BY THE COURT:

                                                s/ Laurie Smith Camp
                                                Senior United States District Judge
